This was an application by the defendant to dismiss the bill of complaint or to have it taken off the files, for a variety of ob- • „ , . , , , , jections ; most of which related to the regularity of the complainants proceedings in the court of law — this being a creditor’s bill. The chancellor decided that objections of that nature could not be considered in this court; butjthat the defendant must apply to tlie court of law for relief.
The defendant also objected that the bill was not properly verified; the oath having no venue.(†) The chancellor de- ° ^ ' cided that there was no validity in this objection ; as the complainants could be convicted of perjury upon such a jurat, if they had sworn falsely ; and that as the officer before whom the bill was sworn was only authorized to administer the oath within the city of Albany the legal presumption was that he had not violated his duty by doing it elsewhere.
Motion denied with costs.

(†)The venue was in this form: “State of New York,-County ss.” And the oath was signed “O. 0. Comm’r of Deeds;” the officer being a Commissioner of Deeds for the city of Albany.